 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JUDI MARIE PETERSEN,                          Case No. 1:18-cv-00194-SAB

12                       Plaintiff,                ORDER RE STIPULATION TO AWARD
                                                   ATTORNEY FEES AND EXPENSES
13            v.                                   PURSUANT TO 28 U.S.C. § 2412(d) AND
                                                   COSTS PURSUANT TO 28 U.S.C. § 1920
14   COMMISSIONER OF SOCIAL
     SECURITY,                                     (ECF No. 17)
15
                         Defendant.
16

17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that fees and

18   expenses in the amount of three thousand eight hundred dollars ($3,800.00) as authorized by 28

19   U.S.C. § 2412(d) and costs in the amount of four hundred dollars ($400.00) as authorized by 28

20   U.S.C. § 1920, be awarded subject to the terms of the stipulation.

21
     IT IS SO ORDERED.
22

23   Dated:        February 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                     1
